DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 Response to Amendment
This office action is responsive to the supplemental amendment filed on 02/04/2021. As directed by the amendment claims 1, 10-14, 16 and 25-29 are amended. Claims 1-30 are currently pending. 
The non-statutory double patenting rejection of claims 1-30 over the claims 1-30 of the copending application 16/044,386 has been withdrawn based on approved terminal disclosure filed on 10/19/2020.
Additionally, title of the application has been amended to read: “Patch-Based Physiological Sensor” has been accepted.
Allowable Subject Matter
Claims 1-30 are allowed.
the most pertinent prior art of record (US 2016/0106366 A1) by Banet et al. discloses a sensor for measuring photoplethysmogram (PPG) waveform from a patient. The sensor assembly has a housing that has two distal ends which rest on two side of a patient’s chest while the two distal ends are connected with a flexible assembly that wraps around the patient’s neck. 
Banet further discloses the sensor has an optical system comprising light source to generate radiation in red and infrared spectrum to irradiate an area of the patient’s chest, and photo detector which captures reflected light from the chest area for sensing PPG signal.
Banet does not disclose a heating element attached to the bottom surface of one end of the housing so that the heating element contacts and heats an area of the patient's chest when the housing is worn on the patient's chest, and a temperature sensor in direct contact with the heating element. However, an NPL by Mendelson discloses a method and system of non-invasively measuring pulse oximetry using photoplethysmography, wherein a heating element is used to heat the skin contact region for capturing PPG signal. Mendelson further teaches a temperature controller interfaced with the pulse oximetry sensor and the heating element for controlling the heater temperature.
Banet or Mendelson does not teach or suggest: a closed-loop temperature controller configured to receive a first signal from the temperature sensor, and a second signal related to PPG waveform, and in response control the amount of heat generated by the heating element.
a primary housing which is configured to rest entirely on the middle of the patient’s chest, and a secondary housing which is disposed adjacent to a shoulder of the patient, wherein the primary housing and the secondary housing are coupled via a flexible wire.  
Banet also does not disclose, the primary housing has two portions where one portion goes above the other portion. 
Another prior art of record (US 2008/0114220 A1) by same inventor Banet et al. discloses a sensor assembly where two separate housings are used, which goes on two sides of a patient’s chest. However those two housings are not coupled with each other using a flexible cable, and the system uses an external controller assembly which receives signals acquired by the sensors equipped on the two housing through separate cables to process the signals. That system also do not have any heating element, temperature sensor or a controller to heat up the skin contact area.
These prior arts may disclose some features or elements of the current invention, however there structural features are very much different and there is no motivation to combine those elements to come up with a solution similar to the current invention. 
For these reasons, the claims are deem to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2015/0119728 A1) Blackadar et al. discloses a health monitoring device formed in the shape of a band having a central compartment with fastening features at its two ends for attaching the flexible band to a subject. The health monitor may include multi-component electrodes for electrically contacting a subject to sense cardiac waveforms.
(US 2017/0347899 A1) Bhushan et al. discloses a chest worn device for monitoring cardiovascular health using PPG waveform.
(US 2016/0302674 A1) Moyer et al. discloses a cardiac monitoring system which is capable of measuring photoplethysmogram (PPG) signals, the device is attached on the chest of a patient. 
(US 9735893 B1) Aleksov et al. discloses a patch system for diagnosing a medical condition of a user and provide therapy, where patches can go in different parts of the body including chest, abdomen, armpit etc. The patch that goes on the middle of the chest has sensor for detecting photoplethysmogram (PPG) signal.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792